Name: Commission Regulation (EC) NoÃ 39/2006 of 12 January 2006 derogating from Regulation (EC) NoÃ 1282/2001 as regards the final date for submitting harvest and production declarations for the 2005/06 wine year
 Type: Regulation
 Subject Matter: agricultural activity;  production;  information technology and data processing;  European Union law;  cultivation of agricultural land;  information and information processing;  plant product;  beverages and sugar
 Date Published: nan

 13.1.2006 EN Official Journal of the European Union L 8/3 COMMISSION REGULATION (EC) No 39/2006 of 12 January 2006 derogating from Regulation (EC) No 1282/2001 as regards the final date for submitting harvest and production declarations for the 2005/06 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 73 thereof, Whereas: (1) Article 11(1) of Commission Regulation (EC) No 1282/2001 (2) requires wine growers to submit harvest and production declarations no later than 10 December, with a view to knowing the volume of Community wine production in good time. (2) In a particular Member State the procedure for notifying declarations has just been computerised. Most producers must prepare their declarations at local support centres for farmers. As these centres must also simultaneously set up the electronic case-files for these declarations and update the area declarations and single payment scheme for the first year, it will not be possible to deal with all the producers' files by the deadline. (3) To resolve the problem, which is not the fault of the producers, and to avoid their being unjustly penalised, those producers should be granted an extension for the submission of harvest and production declarations. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 11(1) of Regulation (EC) No 1282/2001, for the 2005/06 wine year the declarations referred to in Articles 2 and 4 of that Regulation may be submitted up to 25 January 2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 10 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 176, 29.6.2001, p. 14.